Magie, J.
(dissenting).
After a careful examination of the evidence, I am convinced that Price ought not to be aided by a court of equity in enforcing Morgan’s parol agreement to open the street in question, because *796Price, by the same agreement, bound himself to open other streets .across his property, and has disabled himself from the performance of his part of the agreement by laying out his property in a different mode.
I shall vote to reverse.
For affirmance — The Chief-Justice, Depue, Dixon, Garrison, Reed, Scudder, Van Syckel, Brown, Clement, Cole, McGregor, Smith, Whitaker — 13.
For reversal — Magie—1.